Citation Nr: 0004939	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disorder as secondary to service-
connected status post right medial meniscectomy.

2.  Entitlement to a temporary total evaluation based on 
convalescence related to a period of hospitalization from 
October 30 to December 4, 1995.

3.  Entitlement to an increased evaluation for service-
connected status post right medial meniscectomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a left knee disorder as secondary to the service-
connected status post right medial meniscectomy, denied 
entitlement to a temporary total evaluation based on 
convalescence related to a period of hospitalization from 
October 30 to December 4, 1995, and denied entitlement to an 
evaluation in excess of 30 percent for service-connected 
status post right medial meniscectomy.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that on his substantive appeal the veteran 
included reference to a claim for service connection for a 
low back disorder.  Previous denials of service connection 
for a low back disorder on direct and secondary bases were 
most recently upheld by the Board in September 1995.  The 
veteran appears to be raising an issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disorder.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disorder as secondary to the service-connected 
status post right medial meniscectomy knee disorder when it 
issued an unappealed rating decision as to this issue in June 
1989.  

2.  Evidence submitted since the final June 1989 rating 
decision does not bear directly or substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  VA hospitalization from October 30 to December 4, 1995 
did not involve treatment for a service-connected disability.

4.  The right knee disability is productive of not more than 
severe disablement. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 1989 rating decision 
wherein the RO denied entitlement to service connection for a 
left knee disorder as secondary to the service-connected 
status post right medial meniscectomy is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 
C.F.R. §§ 3.104, 3.156(a), 20.1103 (1999). 

2.  The claim of entitlement to a temporary total evaluation 
based on convalescence related to a period of hospitalization 
from October 30 to December 4, 1995, is denied as a matter of 
law.  38 U.S.C.A. § 5107;  38 C.F.R. § 4.30 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)..

3.  The criteria for an evaluation in excess of 30 percent 
for status post right medial meniscectomy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disorder as secondary to the 
service-connected status post right 
medial meniscectomy.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court held that 
the decision of the Federal Circuit in Hodge required the 
replacement of the two-step test in Manio with a three step 
test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.


Factual Background

The evidence which was of record prior to the June 1989 
rating decision wherein the RO denied entitlement to service 
connection for a left knee disorder as secondary to the 
service-connected status post right medial meniscectomy is 
reported in pertinent part below.

Service medical records were negative for any evidence or 
findings of a left knee disorder.

Private and VA outpatient and other evaluative records 
including VA examinations in 1973 and 1974, VA 
hospitalizations in 1975, VA examinations in 1975, 1976, and 
1977, and VA outpatient records from the early 1980's, were 
negative for any evidence or findings of a left knee 
disorder.

A VA outpatient report dated in October 1984 refers to the 
veteran's having developed pain in his left knee.  He said he 
had had recent aggravation of these symptoms due to a job 
related injury.  

A December 1984 VA examination report shows the veteran 
stated that he had injured his left knee while working for an 
almond grower.  At the time of the examination his left knee 
was reportedly painful.  He stated that it had started giving 
him trouble about a year before.  The examiner noted that the 
veteran had expressed the opinion that he had overused the 
left leg because of his right knee problems.  X-rays of the 
left knee and arthrogram were negative.  Pain and instability 
of the left knee of undetermined cause were diagnosed.  

VA outpatient reports in March 1989 showed complaints of 
increasing left knee pain and a history of multiple bilateral 
knee traumas in the past.  The veteran had had a left knee 
arthroscopy at a private facility.  He said he had 
chronically injured his left knee, most recently about 1-2 
weeks before when he stood up from a chair, twisted it, and 
felt a pop with pain.  He had the left knee tapped at a 
private facility and immobilized but still was having 
problems.  

Also of record at the time of the RO decision in 1989 was the 
complete report of VA care in April 1989.  The veteran had 
reported that he had had bilateral knee problems, with the 
left knee becoming symptomatic in 1979 or 1980.  He said that 
he had had a left knee arthroscopy in 1981 and some sort of 
meniscectomy, noted by the examiner to be according only to 
his history.  Since then the left knee had gradually worsened 
with medial joint pain and symptoms consistent with a medial 
meniscus tear, as well as clinical findings compatible with 
rotary instability and anterior cruciate ligament deficiency.  
He underwent a left knee arthroscopy with partial medial 
meniscectomy and plica resection.

The June 1989 rating decision shows the veteran stated in 
outpatient records that he had had bilateral knee trauma 
since 1981, and had specifically injured his left knee in 
December 1988 when he fell off a bicycle.  He had since had 
surgical repair of the left medial meniscus and anterior 
cruciate ligament deficiency in April 1989.  

The evidence associated with the claims file subsequent to 
the June 1989 rating decision wherein the RO denied 
entitlement to service connection for a left knee disorder as 
secondary to the service-connected right medial meniscectomy 
is reported in pertinent part below.

A report is of record from VA hospitalization in August and 
September 1989 for repair of the veteran's anterior cruciate 
deficient left knee.  The report noted that he had a history 
of multiple injuries to the left knee over many years.  He 
complained that the left knee would give way every time he 
initiated certain movements.  Arthroscopy in April 1989 had 
shown an unstable knee joint.  The veteran reported that he 
had had arthroscopy at a private facility on the left knee in 
1987.  

Left anterior cruciate reconstruction was undertaken.  
Thereafter, his hospital stay was extended due to his lack of 
living arrangements.  However, during the stay he was noted 
to have left the ward on numerous occasions and to have 
returned in an inebriated state.  He was also noted to have 
worn (down) the cast on the left leg in such a way that 
weight bearing was evident although he had been cautioned 
that this was not to be done.  He was cautioned multiple 
times and eventually told to make arrangements to live 
outside the facility.

Also entered into the file was a report of a VA examination 
in January 1991 when the veteran reported that he continued 
to have problems with both knees.  He felt that he had been 
using the left knee in place of the right one for years, 
which had worn it out.  On examination, the veteran 
reiterated that he felt that misuse of the left knee due to 
right knee problems had caused left knee deterioration.  The 
examiner diagnosed internal derangement of both knees, but 
expressed no opinion as to a relationship between the knee 
symptoms.

Subsequent VA outpatient records show that the veteran has 
been seen and given therapy (and bracing) for one or both 
knees on numerous occasions.

Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

At the time of the RO June 1989 rating decision, the record 
in service reflected no sign of left knee problems, nor was 
such a finding demonstrated until 1989, several years 
thereafter.  

More specifically, when left knee problems did first develop, 
there was no evidence of any kind that they were in any way 
related to the service-connected status post right medial 
meniscectomy.  To the contrary, the veteran himself reported 
numerous post service injuries with resulting symptomatology.  

Since the final 1989 RO decision, the evidence submitted has 
consisted of additional clinical records relating to care for 
left knee problems.  The only opinion which in any way seeks 
to relate any symptomatology or disorders of the left knee to 
the service-connected right knee disability is that expressed 
by the veteran himself, who is without medical training or 
other necessary expertise.  Espiritu, op. cit.

In any event, there is no credible evidence or expert opinion 
of any nexus between the veteran's service-connected right 
knee problems and any problem involving his left knee.  

The evidence submitted since 1994 is new to the extent that 
it more comprehensively refers to the nature of left knee 
symptomatology, but is immaterial in that it in no way 
establishes a nexus between such symptomatology and the 
service-connected disability of the right knee.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a left knee disorder, the Board's analysis must end here as 
no further discussion is warranted or permitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  


II.  Entitlement to a temporary total 
evaluation based on convalescence related 
to a period of hospitalization from 
October 30 to December 4, 1995.

Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1,2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will be followed 
by appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 
1, 1989.)

(2) Surgery with severe postoperative residuals such as 
incompletely healed residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing 
prohibited). (Effective as to outpatient surgery March 1, 
1989.)

(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment 
March 10, 1976.)

A reduction in the total rating will not be subject to § 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 
3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.

(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. 
§ 4.30.

Factual Background

A VA hospital report is of record showing that for the period 
concerned, namely October 30 to December 4, 1995, the veteran 
was hospitalized.  The report reflects that the veteran had 
been seen after complaining of a week long problem with a 
painful lesion on the right medial thigh reaching from the 
groin to the shin.  He had been seen at the emergency room 
and evaluated and treated with oral Dicloxacillin.  The 
lesion did not improve and two days prior to the admission, 
the veteran had developed severe pain, a blister formation, 
fever and chills.  He did not recall any trauma to the right 
lower extremity.

Historically, it was noted that the veteran had a history of 
alcohol abuse, about 3 cases per week, for several years; and 
positive history for cigarette, speed and cocaine use.  After 
three days treatment on triple antibiotics, and the lesion 
showing no improvement, he was admitted for incision and wide 
debridement of the right thigh lesion.  He received 
postoperative care.  



After a couple of weeks, the larger soft tissue defect of the 
right thigh and a smaller, soft-tissue defect of the right 
anterior pretibial region was skin grafted with skin from the 
left thigh.  He then remained for one week in-bed rest and 
received local wound care.  Two weeks after the skin graft, 
it was felt to have taken and he was discharged to home with 
instructions for continuing to perform wound dressing changes 
at home.  

It was then determined that several small patches of the 
graft had not taken, so he was to return to the plastic 
clinics for follow-up.  He was also to receive dermatology 
clinic follow-up for complaint of itchy skin rashes diffusely 
over his body.  The final diagnoses were right side 
necrotizing fasciitis; acute renal failure; hypertension; and 
history of polysubstance abuse.  


Analysis

The pertinent governing criteria set out in detail above are 
predicated on the veteran's having been hospitalized for a 
service-connected disability or disabilities.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  

In the absence of a service-connected disability or 
disabilities having been treated during the subject 
hospitalization period to satisfy the threshold requirement 
of the pertinent governing criteria for a temporary total 
evaluation based on convalescence, the Board concludes that 
the claim of therefore must be denied by operation of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



III.  Entitlement to an evaluation in 
excess of 30 percent for status post 
right medial meniscectomy.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, with regard to conclusions reached on any 
given medical issue to include a determination with regard to 
such things as degree or extent of functional impairment of a 
disability, VA cannot substitute its own judgment or opinion 
for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  





And the assignment of specific ratings must be made upon a 
review of the entire evidentiary record including thorough 
and comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993). 

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually, painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court also has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes.  However, when arthritis has 
not been established by X-rays, these criteria are 
technically inapplicable including reading the Codes in 
conjunction with 38 C.F.R. § 4.59 and  4.40, which relate to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. App. 
417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1999).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  38 C.F.R. § 4.71a;  Diagnostic Code 
5262 (1999).

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5256 (1999).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  38 C.F.R. § 4.71a;  Diagnostic Code 
5257 (1999).

Under Diagnostic Code 5260, when there is limitation of leg 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  38 C.F.R. § 4.71a;  
Diagnostic Code 5261 (1999).

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

In general, all disabilities, including those from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. 
§ 4.25.  


However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1999).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

A review of the service medical records discloses the veteran 
required treatment for a medial collateral ligament of the 
right knee in June 1971.  In September 1971 he was reported 
to have twisted the right knee while playing football.  He 
knee was casted.  

The veteran was privately hospitalized in December 1972 at 
which time he underwent excision of a torn medial meniscus of 
the right knee.  Additional surgical reports referable to 
inpatient care are on file.

An April 1973 VA examination report shows there was a 4" 
medial scar on the antero-medial aspect of the right knee.  
It was non-tender and non-adherent.  The examination 
diagnosis was postoperative residuals of resection, medial 
meniscus of the right knee.

The RO granted entitlement to service connection for 
postoperative residuals of resection of medial meniscus of 
the right knee with assignment of a noncompensable 
evaluation.

A November 1973 VA general medical examination of the right 
knee disclosed a 3 1/2" by 1/2" surgical scar over the medial 
border of the right knee.  The examination diagnosis was 
postoperative status of medial meniscectomy of the right 
knee.

In December 1973 the RO granted entitlement to a temporary 
total convalescence evaluation for postoperative medial 
meniscectomy of the right knee.  

In October 1975 the RO granted entitlement to a temporary 
total evaluation based on convalescence for inpatient car eof 
the right knee, and assigned an increased evaluation of 20 
percent.

In February 1978 the Board construed the veteran's right knee 
disability to include traumatic arthritis and granted 
entitlement to an increased evaluation of 30 percent under 
Diagnostic Code 5257.

X-rays of the right knee in October 1995 showed metallic 
staples in various areas from surgery.  The veteran also had 
degenerative joint disease changes involving the right knee 
joint and patellofemoral joint.  The articular borders were 
slightly asymmetrical and bone erosion was not evident.

On VA examination in June 1996, the veteran was noted to wear 
a right knee brace or otherwise, the knee would be unstable 
and he had difficulty maintaining his balance.  The veteran 
was continuing to wear the elastic stockings and when he did 
not, he would develop swelling of the thigh and leg.  The 
veteran stated that he was unable to stand for any period of 
time and could not work.

Objective findings included his walking with a slight limp.  
The right lower extremity had 1+ pitting edema and evidence 
of skin grafting.  The right knee was unstable and he had 
problems bearing weight thereon.  The right calf was 15.5 
inches in diameter compared to 14 on the left.  Measurements 
of the right thigh were equal at 63 cm. in mid-portion.  
Extension of the right knee from neutral was hyperextension 
of 5 degrees with flexion of 120 degrees and lateral 
movements were unstable in the right knee.  The veteran 
complained of pain on movement, and said he could not stand 
very well.

A June 1996 VA X-ray disclosed marginal spurring and 
sharpening of the tibial spines.  Ligament staples were seen 
in the proximal right tibia, one on the anterior surface, and 
another on the medial side of the plateau.  No focal 
abnormalities were shown nor evidence of subluxation.  

Impression was of postsurgical changes in the right knee 
without evidence of joint instability on these nonstress 
views, with evidence of degenerative arthritis on the 
tibiofemoral and patellofemoral articulations.

Ongoing VA clinical reports show that the veteran is seen 
regularly for care to include medications for his complaints 
of right knee disability.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his status 
post medial meniscectomy is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  His assertions concerning the severity of his right 
knee disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

The RO has rated the appellant's right knee disability as 30 
percent disabling by analogy to recurrent subluxation or 
lateral instability of a knee under Diagnostic Code 5257.  
The 30 percent evaluation contemplates severe impairment.  
This is the maximum rating under this diagnostic code.  

However, in order for an evaluation in excess of 30 percent 
to be assigned, the Board must consider other criteria under 
other diagnostic codes such as specific ranges of motion.  
The veteran has exhibited right knee instability, for which 
he has undergone surgical procedures, and wears a brace.  He 
has some pain in the knee for which he takes medication.  
However, he does not have ankylosis nor does he have malunion 
to permit assignment of a 40 percent evaluation under 
Diagnostic Code 5256 or 5262.  He does not exhibit limitation 
of knee extension to 30 degrees required for a 40 percent 
evaluation under Diagnostic Code 5261.  

As the Board noted earlier, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As the veteran 
is already rated at the maximum evaluation of 30 percent 
under Diagnostic Code for severe impairment, the criteria for 
functional impairment under 38 C.F.R. §§ 4.40, 4.45, 4.59 are 
not for application.

In a precedent opinion the VA General Counsel held that 
where, as here, the medical evidence shows that the veteran 
has arthritis of the knee and where the Diagnostic Code 
applicable to his disability is not based on limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.  Specifically, the General 
Counsel stated that "[w]hen a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned." Id. at 3.

In the veteran's case at hand, the VA examination in June 
1996 disclosed extension of the right knee from neutral was 
hyperextension of 5 degrees with flexion of 120 degrees.  
There must be limitation of flexion to 60 degrees for a 0 
percent evaluation under Diagnostic Code 5260.  There must be 
limitation of extension to 5 degrees for a 0 percent 
evaluation under Diagnostic Code 5261.  The veteran does have 
hyperextension of the right knee to 5 degrees, which under 
DeLuca and 38 C.F.R. § 4.40, constitutes impairment.  
However, there is no corresponding disability evaluation 
assignable for such demonstrated impairment which, under the 
circumstances, may be construed as contemplated in the 
current maximum schedular evaluation of 30 percent for severe 
disablement.  In any event, as the veteran does not meet the 
criteria for a zero percent evaluation under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97.

Post service VA examinations have demonstrated residual 
scarring from previous right knee surgery; however, such 
scarring has not been clinically described as poorly 
nourished with repeated ulceration, tender and painful on 
objective demonstration, or otherwise causative of limitation 
of function.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805 (1999).  

On the contrary the scarring has been reported as residual in 
nature and healed or otherwise not characterized.  
Accordingly, a separate compensable disability evaluation for 
the veteran's residual scarring is not warranted.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO has provided the 
criteria for assignment of an extraschedular evaluation and 
has briefly discussed them in light of the veteran's claim 
for an increased evaluation for his right knee disability.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The appellant has not worked for some time, but has not shown 
that his right knee causes him exceptional occupational 
impairment other than as contemplated within the schedular 30 
percent now assigned.  He requires medication and a brace for 
stability.  However, the record is clear in showing that 
there are other reasons for his lack of work totally 
unrelated to his right knee.  The evidentiary record is also 
devoid of any recent need for frequent hospitalizations for 
treatment of the service-connected right knee other than 
contemplated under schedular criteria.  

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the right knee.

The evidentiary record does not support a grant of 
entitlement to an increased evaluation for the right knee 
disability with application of all pertinent governing 
criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for disability involving 
the right knee.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder as secondary to the service-connected 
status post right medial meniscectomy.

Entitlement to a temporary total evaluation based on 
convalescence related to a period of hospitalization from 
October 30 to December 4, 1995 is denied.

Entitlement to an evaluation in excess of 30 percent for 
status post right medial meniscectomy is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

